Exhibit 10.35
 
EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (this “Agreement”) is effective as of
January 1, 2012 (the “Effective Date”), by and between Landec Corporation (the
“Company”) and Gary T. Steele (the “Executive”).


WHEREAS, as of January 1, 2009, Executive and the Company entered into an
employment agreement, as amended as of December 10, 2009 (the “Former Employment
Agreement”); and


WHEREAS, Executive and the Company wish to replace the Former Employment
Agreement with this Agreement;


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:


1.           POSITION AND DUTIES


(a)           Position


Executive will continue in his present positions of President, Chief Executive
Officer (“CEO”) and Chairman of the Board (“COB”) of the Company during the Term
(as defined below) of his employment under this Agreement. The prior sentence
notwithstanding, the Board of Directors (the “Board”) may designate another
Director as the COB, at the Board’s sole discretion, without violating this
Agreement.  As President, CEO and COB, Executive reports to the Board and will
assist the Board in developing and implementing the Company’s ongoing business
strategy and objectives.  Executive shall have such duties, authority and
responsibilities that are commensurate with his being the Company’s most senior
executive officer, including, but not limited to, being responsible for the
general management and operation of the Company, and such additional powers and
duties as are prescribed from time to time by the Board.


(b)           Obligations


During the term of his employment, Executive will devote Executive’s full
business efforts and time to the Company.  For the duration of his employment,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board, except Executive may, without approval of the Board,
serve in any capacity with any civil, educational or charitable organization
(“Outside Activity”), provided such services do not interfere with Executive’s
obligations to the Company.  In the event that the Board believes Executive’s
Outside Activity interferes with Executive’s obligations to the Company, the
Board shall inform Executive of such interference, and Executive shall have
thirty (30) days to cease such Outside Activity.


 
 

--------------------------------------------------------------------------------

 
2.           TERM OF EMPLOYMENT


This Agreement covers the Executive’s employment with the Company from January
1, 2012 through December 31, 2014 (the “Term”), at which point it will expire
unless renewed or extended by the written consent of both parties.


3.           LOCATION


Executive will be based at the Company’s executive offices in Menlo Park,
California or elsewhere as may be designated from time to time by the
Company.  The Executive will be expected to travel to the Company’s offices at
other locations as needed for the performance of his duties and
responsibilities.


4.           COMPENSATION, BENEFITS AND PERQUISITES


(a)           Salary


In consideration of services to be rendered by Executive to the Company,
Executive shall be paid an annual base salary of $450,000.00 per calendar year
during the Term.  The annual base salary that is then in effect (the “Base
Salary”) will be earned and paid in equal semi-monthly installments, less any
deductions required by law, pursuant to procedures regularly established by the
Company.


(b)           Annual Incentive Compensation


Executive will continue to participate in the Company’s annual cash bonus plan
as it may be modified from time to time (the “Incentive Plan”).  Under the terms
of the current Incentive Plan for fiscal year 2012, Executive’s annual bonus
(the target amount of which is 100% of Executive’s Base Salary at the beginning
of the fiscal year) is based upon attainment of pre-determined goals mutually
established by the Company and Executive.  Actual bonus(es) payable will be
determined and paid pursuant to the terms of the Incentive Plan.  The Company
reserves the right to modify, amend or discontinue the Incentive Plan at any
time, subject to the provisions of Section 5(e)(iv) below.


(c)           Long Term Incentive Compensation


Executive shall be eligible for grants of equity interests in the Company
(“Compensatory Equity”) at such times and in such amounts as determined by the
Compensation Committee (the “Committee”).  All future grants of Compensatory
Equity (and the issuance of any underlying shares) to Executive shall be: (i)
issued pursuant to the 2009 Stock Incentive Plan (or any applicable
stockholder-approved successor plan) (the “Plan”) and (ii) issued pursuant to an
effective registration statement filed with the Securities and Exchange
Commission under the Securities Act of 1933, as amended.  Executive may elect to
establish a trading plan in accordance with Rule 10b5-1 of the Securities
Exchange Act of 1934 for any of his shares of common stock of the Company,
provided, however, that such trading plan must comply with all of the
requirements for the safe harbor under Rule 10b5-1 and must be approved in
accordance with any Rule 10b5-1 Trading Plan Policy of the Company then in
effect.


 
-2-

--------------------------------------------------------------------------------

 
(d)           Benefits


Executive will participate in the Company’s standard medical, life, accident,
disability and retirement plans provided to its eligible employees on no less
favorable terms than for other Company executives, subject in each case to the
generally applicable terms and conditions of the plan or arrangement in question
and to the determinations of any person or committee administering such plan or
arrangement.  In addition, so long as Executive is an employee of the Company,
the Company will pay the annual premium on the additional disability plan in
which Executive currently participates.


(e)           Vacation


Executive shall accrue Company paid vacation in accordance with the Company’s
policies and procedures, as may be amended from time to time and which currently
provides for five weeks of vacation per year.


(f)           Expenses


The Company will reimburse Executive for travel, lodging, entertainment and
other reasonable business expenses incurred by him in the performance of his
duties in accordance with the Company’s general policies, as may be amended from
time to time.


5.           TERMINATION OF EMPLOYMENT


(a)           By Death or Disability


Executive’s employment will terminate automatically upon the death of Executive
or when Executive begins to receive benefits under the Company’s Long Term
Disability Plan.  In such cases, the Company shall pay Executive (in the case of
long term disability) or his estate or a person who acquired the right to
receive such payments by bequest or inheritance (in the case of death):


(i)           any earned, but unpaid, Base Salary to which Executive is entitled
through the date of termination, which shall be paid within thirty (30) days of
the date of termination; and


(ii)           Executive’s annual incentive award, if any, to which he is
entitled under the Incentive Plan based on actual performance (disregarding any
requirement that he be employed through the end of the determination period or
on the date the payment is made), pro rated through the date of termination,
which shall be paid at the same time bonuses are paid to active employees under
the terms of the Incentive Plan.


 
-3-

--------------------------------------------------------------------------------

 
Upon payment of such amounts, the Company’s obligations under this Agreement
will then cease.


(b)           By Company for Cause


The Company may terminate, without liability, Executive’s employment for Cause
(as defined below) at any time and without notice.  The Company will pay
Executive any earned, but unpaid Base Salary to which he is entitled through the
date of termination within thirty (30) days of the date of termination of his
employment and thereafter the Company’s obligations under this Agreement will
then cease.  Executive will not be entitled to any annual incentive award under
the Incentive Plan for the year in which termination occurs, unless permitted
under the then current Incentive Plan.


Termination shall be for “Cause” if Executive:


(i)           willfully breaches significant and material duties he is required
to perform;


(ii)          commits a material act of fraud, dishonesty, misrepresentation or
other act of moral turpitude;


(iii)         is convicted of a felony or another crime which is materially
injurious to the reputation of the Company;


(iv)         exhibits gross negligence in the course of his employment;


(v)          is ordered removed by a regulatory or other governmental agency
pursuant to applicable law; or


(vi)         fails to obey a lawful direction from the Board.


(c)           By Company Without Cause


The Company may terminate Executive’s employment and this Agreement, at any
time, for any reason, without Cause.


If Executive’s employment is terminated by the Company without Cause and not in
connection with a “Change of Control” as described in Section 6(a) below, the
Company shall:


(1) pay Executive (in a single lump-sum payment within thirty (30) days of the
date of termination) any earned, but unpaid, Base Salary to which he is entitled
through the date of termination;


(2) pay Executive an amount equal to 100% of the Base Salary over the 12-month
period immediately following the date of termination (such amount to be paid in
equal installments on the Company’s regularly scheduled payroll dates), with the
first payment, which shall be retroactive to the day immediately following the
date the Executive’s employment terminated, being due and payable on the
Company’s next regular payday for executives that follows the expiration of
thirty (30) days from the date the Executive’s employment terminates;


 
-4-

--------------------------------------------------------------------------------

 
(3) if Executive elects to continue his health coverage either pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or through an
individual policy with any insurance carrier (not including health coverage
obtained in connection with any new employment) following the termination of his
employment (it being understood that, if Executive elects health coverage under
COBRA such coverage may only continue for the maximum period permitted under
COBRA or any applicable state law and thereafter health coverage must be
received through an individual policy with an insurance carrier), pay
Executive’s monthly premium for such coverage directly to the applicable
insurance carrier (including any premium for coverage of Executive’s spouse)
until the earliest of the date Executive attains age 65, or the date when
Executive commences receiving substantially equivalent health insurance coverage
in connection with new employment (it being understood that the Company’s
obligation to Executive’s spouse under this subsection (3) shall continue until
she attains age 65 and thereafter the Company’s obligation to Executive’s spouse
shall be as provided in subsection (4) below, but in no event will the Company
be obligated to provide any such benefit after the date when Executive commences
receiving substantially equivalent health insurance coverage as provided for
herein and below); provided, however, that if the foregoing arrangement subjects
the Company to tax or penalty, the Company shall, in its sole discretion, have
the option to cease paying for such coverage and, in lieu thereof, pay the
Executive a monthly amount equal to the monthly amount it had been paying for
such premiums for the remainder of the period provided in this subsection (3);


(4)  upon Executive’s attainment of age 65, provided he becomes Medicare
entitled, pay or reimburse Executive for the monthly premiums for Medicare Part
B, Medicare Part D and a Medicare supplemental plan or, at Executive’s election,
a Medicare Advantage plan (or any successor or replacement thereto should the
funding for and delivery of benefits under Medicare materially change while this
provision (or any similar provision in this Agreement) is in force)
(collectively, together with any successor or replacement provisions, the
“Medicare Premiums”) for the remainder of the lives of each of Executive and
Executive’s spouse; provided, however, that the Company shall only be obligated
to reimburse Executive for Medicare Premium payments to the extent that
Executive has provided the Company with reasonable substantiation of Executive’s
payment of such premiums and further provided that the benefit provided in this
subsection (4) shall cease, or if has not yet commenced, shall cease to be
available, at such time as Executive commences receiving substantially
equivalent health insurance coverage in connection with new employment and
further provided that if due to changes in applicable law the Company is not
able to provide the benefits set forth in this subsection (4), the Company shall
use its commercially reasonable efforts to provide Executive with benefits
having a substantially similar value, as determined by the Company in its
reasonable discretion, to the extent that it is practicable to do so;


 
-5-

--------------------------------------------------------------------------------

 
(5) continue to provide secretarial support to Executive free of charge for the
six-month period beginning on the date of termination;


(6) cause such number of shares subject to any unvested stock options and such
number of shares of restricted stock, restricted stock units or other awards
made under the Plan as would have vested over the one-year period beginning on
the date of termination to vest as of the date of Executive’s termination; and


(7)  pay Executive his annual incentive award, if any, to which he is entitled
under the Incentive Plan based on actual performance (disregarding any
requirement that he be employed through the end of the determination period or
on the date the payment is made), pro-rated through the date of termination,
which shall be paid at the same time bonuses are paid to active employees under
the terms of the Incentive Plan.


After payment of the termination benefits described in this Section 5(c), the
Company’s obligations under this Agreement will cease.


(d)           Voluntary Termination


Executive may terminate his employment at any time by giving the Company three
(3) months’ advanced written notice of such termination.  In this event, the
Company will pay any earned, but unpaid, Base Salary to which Executive is
entitled through the date of termination within thirty (30) days of the date of
termination, and the Company’s obligations under this Agreement will then
cease.  The Executive will not be entitled to any annual incentive award under
the Incentive Plan for the year in which he terminates his employment.


(e)           Termination for “Good Reason”


Executive may also terminate his employment for “Good Reason” upon the
occurrence of any one of the following events, provided that the Good Reason
Payout Trigger (as defined below) is met:


(i)           any assignment to the Executive of duties other than those
contemplated by this Agreement or typically assumed by a President and CEO, or
which represent a material reduction in the scope and authority of Executive’s
position, except that the designation of another Director as Chairman of the
Board shall not constitute “Good Reason”;


(ii)           a Company required relocation of Executive’s principal place of
work which is not agreed to by Executive and which requires an increase in
Executive’s normal commute of more than 35 miles, unless such relocation results
from the relocation of the Company’s executive offices;


 
-6-

--------------------------------------------------------------------------------

 
(iii)           any reduction in Base Salary which is not agreed to by
Executive; or


(iv)           at such time as the Incentive Plan is approved with respect to
any fiscal year, the target bonus payable to Executive under such Incentive Plan
shall be determined to be an amount which is less than 100% of the Base Salary
of Executive.


For the Executive to receive the benefits under this Section 5(e) or Section
6(b) as a result of a termination for Good Reason, all of the following
requirements must be satisfied (the satisfaction of such conditions, the “Good
Reason Payout Trigger”): (1) Executive must provide notice to the Company of his
intent to assert Good Reason for termination within 30 days of the initial
existence of one or more of the conditions set forth in clauses (i) through (iv)
above; (2) the Company must fail within 30 days (the “Cure Period”) from the
date of such notice to remedy such conditions; and (3) if such conditions are
not remedied, Executive must resign within 20 days after the end of the Cure
Period.  If the Company remedies such conditions within the Cure Period, the
Executive may withdraw his proposed termination or may resign with no benefits
under the voluntary separation provision of Section 5(d) above.


If Executive terminates his employment for “Good Reason” other than in
connection with a “Change of Control” as described in Section 6(b) below and the
Good Reason Payout Trigger has been met, Company shall:


(1) pay Executive (in a single lump-sum payment within thirty (30) days of the
date of termination) any earned, but unpaid, Base Salary to which he is entitled
through the date of termination;


(2) pay Executive an amount equal to 100% of the Base Salary over the 12-month
period immediately following the date of termination (or, if higher, at the rate
prior to a reduction referred to in clause (iii) above) (such amount to be paid
in equal installments on the Company’s regularly scheduled payroll dates) with
the first payment, which shall be retroactive to the day immediately following
the date the Executive’s employment terminated, being due and payable on the
Company’s next regular payday for executives that follows the expiration of
thirty (30) days from the date the Executive’s employment terminates;


(3) if Executive elects to continue his health coverage either pursuant to COBRA
or through an individual policy with any insurance carrier (not including health
coverage obtained in connection with any new employment) following the
termination of his employment (it being understood that, if Executive elects
health coverage under COBRA such coverage may only continue for the maximum
period permitted under COBRA or any applicable state law and thereafter health
coverage must be received through an individual policy with an insurance
carrier), pay Executive’s monthly premium for such coverage directly to the
applicable insurance carrier (including any premium for coverage of Executive’s
spouse) until the earliest of the date Executive attains age 65, or the date
when Executive commences receiving substantially equivalent health insurance
coverage in connection with new employment (it being understood that the
Company’s obligation to Executive’s spouse under this subsection (3) shall
continue until she attains age 65 and thereafter the Company’s obligation to
Executive’s spouse shall be as provided in subsection (4) below, but in no event
will the Company be obligated to provide any such benefit after the date when
Executive commences receiving substantially equivalent health insurance coverage
as provided for herein and below); provided, however, that if the foregoing
arrangement subjects the Company to tax or penalty, the Company shall, in its
sole discretion, have the option to cease paying for such coverage and, in lieu
thereof, pay the Executive a monthly amount equal to the monthly amount it had
been paying for such premiums for the remainder of the period provided in this
subsection (3);


 
-7-

--------------------------------------------------------------------------------

 
(4)  upon Executive’s attainment of age 65, provided he becomes Medicare
entitled, pay or reimburse Executive for the monthly Medicare Premiums for the
remainder of the lives of each of Executive and Executive’s spouse; provided,
however, that the Company shall only be obligated to reimburse Executive for
Medicare Premium payments to the extent that Executive has provided the Company
with reasonable substantiation of Executive’s payment of such premiums and
further provided that the benefit provided in this subsection (4) shall cease,
or if has not yet commenced, shall cease to be available, at such time as
Executive commences receiving substantially equivalent health insurance coverage
in connection with new employment and further provided that if due to changes in
applicable law the Company is not able to provide the benefits set forth in this
subsection (4), the Company shall use its commercially reasonable efforts to
provide Executive with benefits having a substantially similar value, as
determined by the Company in its reasonable discretion, to the extent that it is
practicable to do so;


(5) continue to provide secretarial support to Executive free of charge for the
six-month period beginning on the date of termination;


(6) cause such number of shares subject to any unvested stock options and such
number of shares of restricted stock, restricted stock units or other awards
made under the Plan as would have vested over the one-year period beginning on
the date of termination to vest as of the date of  Executive’s termination; and


(7)  pay Executive his annual incentive award, if any, to which he is entitled
under the Incentive Plan based on actual performance (disregarding any
requirement that he be employed through the end of the determination period or
on the date the payment is made), pro-rated through the date of termination,
which shall be paid at the same time bonuses are paid to active employees under
the terms of the Incentive Plan.




After payment of the termination benefits described in this Section 5(e), the
Company’s obligations under this Agreement shall cease.


 
-8-

--------------------------------------------------------------------------------

 
(f)           Retirement by Executive at the End of the Term


If, at the end of the term, the Executive retires from the Company with the
consent of the Board, provided he becomes Medicare entitled, the Company shall
pay or reimburse Executive for the monthly Medicare Premiums for the remainder
of the lives of each of Executive and Executive’s spouse; provided, however,
that the Company shall only be obligated to reimburse Executive for Medicare
Premium payments to the extent that Executive has provided the Company with
reasonable substantiation of Executive’s payment of such premiums (it being
understood that, if at the time Executive retires, Executive’s spouse has not
attained age 65, the Company will continue to provide the benefits set forth in
Section (e)(3) above to Executive’s spouse until Executive’s spouse attains age
65, and will thereafter provide the benefits described in this subsection (f) to
Executive’s spouse, but in no event will the Company be obligated to provide any
such benefit after the date when Executive commences receiving substantially
equivalent health insurance coverage as provided for herein).  In order to be
eligible for the benefit provided in this subsection (f), at the end of the
Term, Executive must fully and permanently retire from employment.  If, after
Executive retires, he obtains new employment and commences receiving
substantially equivalent health insurance coverage in connection with such
employment, the benefit provided in this subsection (f) shall cease.  If due to
changes in applicable law the Company is not able to provide the benefits set
forth in this subsection (f), the Company shall use its commercially reasonable
efforts to provide Executive with benefits having a substantially similar value,
as determined by the Company in its reasonable discretion, to the extent that it
is practicable to do so.


(g)           Termination Obligations


Executive acknowledges and agrees that all personal property and equipment
furnished to or prepared by Executive in the course of or incident to his
employment belong to the Company and shall be promptly returned to the Company
upon termination of employment; provided that if Executive’s employment is
terminated pursuant to Sections 5(c), 5(e) or 6, Executive will be allowed to
retain his Company laptop computer after the Company removes any and all
confidential and proprietary information belonging to the Company.  Executive
further acknowledges and agrees that all confidential materials and documents,
whether written or contained in computer files, diskettes or any other media,
remain the property of the Company and shall be promptly returned to the Company
upon termination of employment, to the extent reasonably practicable for
Executive to do so.


6.           CHANGE OF CONTROL


A “Change of Control” is defined as the occurrence of one or more of the
following events:


(i)           a report on Schedule 13D is filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934
disclosing that any person other than the Company, a subsidiary of the Company,
or any employee benefits plan sponsored by the Company, is the beneficial owner
of 50% or more of the combined voting power of the then-outstanding securities
of the Company;


 
-9-

--------------------------------------------------------------------------------

 
(ii)           any person purchases securities pursuant to a tender or exchange
offer, which, upon the consummation thereof, results in beneficial ownership of
50% or more of the voting power of the then-outstanding securities of the
Company;


(iii)           the Company consummates a consolidation or merger of the Company
in which the Company is not the surviving corporation, or the Company’s shares
are converted to cash, securities or other property, or all or substantially all
of the assets of the Company are sold, leased, exchanged or transferred; or,


(iv)           a majority of the members of the Company’s Board of Directors
change within a 24 month period unless the election or nomination for election
of such Directors shall have been approved by a majority of the Directors still
in office who were also Directors at the beginning of such 24 month period.


(a)           By Company Without Cause Following a Change of Control


If, within a period of two (2) years subsequent to a Change of Control,
Executive is terminated by the Company without Cause, the Company shall:


(1) pay Executive (in a single lump-sum payment within thirty (30) days of the
date of termination of his employment) any earned, but unpaid, Base Salary to
which he is entitled through the date of termination;


(2) pay Executive an amount equal to 150% of the Base Salary over the 18-month
period immediately following the date of termination (such amount to be paid in
equal installments on the Company’s regularly scheduled payroll dates), with the
first payment, which shall be retroactive to the day immediately following the
date the Executive’s employment terminated, being due and payable on the
Company’s next regular payday for executives that follows the expiration of
thirty (30) days from the date the Executive’s employment terminates;


(3) if Executive elects to continue his health coverage either pursuant to COBRA
or through an individual policy with any insurance carrier (not including health
coverage obtained in connection with any new employment) following the
termination of his employment (it being understood that, if Executive elects
health coverage under COBRA such coverage may only continue for the maximum
period permitted under COBRA or any applicable state law and thereafter health
coverage must be received through an individual policy with an insurance
carrier), pay Executive’s monthly premium for such coverage directly to the
applicable insurance carrier (including any premium for coverage of Executive’s
spouse) until the earliest of the date Executive attains age 65, or the date
when Executive commences receiving substantially equivalent health insurance
coverage in connection with new employment (it being understood that the
Company’s obligation to Executive’s spouse under this subsection (3) shall
continue until she attains age 65 and thereafter the Company’s obligation to
Executive’s spouse shall be as provided in subsection (4) below, but in no event
will the Company be obligated to provide any such benefit after the date when
Executive commences receiving substantially equivalent health insurance coverage
as provided for herein and below); provided, however, that if the foregoing
arrangement subjects the Company to tax or penalty, the Company shall, in its
sole discretion, have the option to cease paying for such coverage and, in lieu
thereof, pay the Executive a monthly amount equal to the monthly amount it had
been paying for such premiums for the remainder of the period provided in this
subsection (3);


 
-10-

--------------------------------------------------------------------------------

 
(4)  upon Executive’s attainment of age 65, provided he becomes Medicare
entitled, pay or reimburse Executive for the monthly Medicare Premiums for the
remainder of the lives of each of Executive and Executive’s spouse; provided,
however, that the Company shall only be obligated to reimburse Executive for
Medicare Premium payments to the extent that Executive has provided the Company
with reasonable substantiation of Executive’s payment of such premiums and
further provided that the benefit provided in this subsection (4) shall cease,
or if has not yet commenced, shall cease to be available, at such time as
Executive commences receiving substantially equivalent health insurance coverage
in connection with new employment and further provided that if due to changes in
applicable law the Company is not able to provide the benefits set forth in this
subsection (4), the Company shall use its commercially reasonable efforts to
provide Executive with benefits having a substantially similar value, as
determined by the Company in its reasonable discretion, to the extent that it is
practicable to do so;


(5) continue to provide secretarial support to Executive free of charge for the
six-month period beginning on the date of termination; and


(6) pay Executive his annual incentive award, if any, to which he is entitled
under the Incentive Plan based on actual performance (disregarding any
requirement that he be employed through the end of the determination period or
on the date the payment is made), pro-rated through the date of termination,
which shall be paid at the same time bonuses are paid to active employees under
the terms of the Incentive Plan.


After payment of the termination benefits described in this Section 6(a), the
Company’s obligations under this Agreement shall cease.


(b)           Termination for “Good Reason” Following a Change of Control


If, within a period of two (2) years subsequent to a Change of Control,
Executive terminates his employment for “Good Reason” (as defined in Section
5(e) above), the Company shall retain Executive as a consultant to be available
to render consulting services for two (2) years following the date of
termination (the “Consulting Period”), for up to ten (10) hours each month (and
the Company shall pay Executive any out-of-pocket expenses necessary for
Executive’s consulting activities for the Company, and will reimburse Executive
against receipts and vouchers therefor in accordance with the Company’s policies
in force from time to time);


 
-11-

--------------------------------------------------------------------------------

 
If Executive terminates his employment for “Good Reason” within a period of two
(2) years following a Change of Control, and the Good Reason Payout Trigger has
been met, subject to Executive’s making himself available to render consulting
services during the Consulting Period and, regardless of whether or not
Executive is actually called upon to render any services during such period, the
Company shall:


(1) pay Executive (in a single lump-sum payment within thirty (30) days of the
date of termination of his employment) any earned, but unpaid, Base Salary to
which he is entitled through the date of termination;


(2) pay Executive an amount equal to 150% of the Base Salary over the 18-month
period immediately following the date of termination (such amount to be paid in
equal installments on the Company’s regularly scheduled payroll dates), with the
first payment, which shall be retroactive to the day immediately following the
date the Executive’s employment terminated, being due and payable on the
Company’s next regular payday for executives that follows the expiration of
thirty (30) days from the date the Executive’s employment terminates;;


(3) if Executive elects to continue his health coverage either pursuant to COBRA
or through an individual policy with any insurance carrier (not including health
coverage obtained in connection with any new employment) following the
termination of his employment (it being understood that, if Executive elects
health coverage under COBRA such coverage may only continue for the maximum
period permitted under COBRA or any applicable state law and thereafter health
coverage must be received through an individual policy with an insurance
carrier), pay Executive’s monthly premium for such coverage directly to the
applicable insurance carrier (including any premium for coverage of Executive’s
spouse) until the earliest of the date Executive attains age 65, or the date
when Executive commences receiving substantially equivalent health insurance
coverage in connection with new employment (it being understood that the
Company’s obligation to Executive’s spouse under this subsection (3) shall
continue until she attains age 65 and thereafter the Company’s obligation to
Executive’s spouse shall be as provided in subsection (4) below, but in no event
will the Company be obligated to provide any such benefit after the date when
Executive commences receiving substantially equivalent health insurance coverage
as provided for herein and below); provided, however, that if the foregoing
arrangement subjects the Company to tax or penalty, the Company shall, in its
sole discretion, have the option to cease paying for such coverage and, in lieu
thereof, pay the Executive a monthly amount equal to the monthly amount it had
been paying for such premiums for the remainder of the period provided in this
subsection (3);


 
-12-

--------------------------------------------------------------------------------

 
(4)  upon Executive’s attainment of age 65, provided he becomes Medicare
entitled, pay or reimburse Executive for the monthly Medicare Premiums for the
remainder of the lives of each of Executive and Executive’s spouse; provided,
however, that the Company shall only be obligated to reimburse Executive for
Medicare Premium payments to the extent that Executive has provided the Company
with reasonable substantiation of Executive’s payment of such premiums and
further provided that the benefit provided in this subsection (4) shall cease,
or if has not yet commenced, shall cease to be available, at such time as
Executive commences receiving substantially equivalent health insurance coverage
in connection with new employment and further provided that if due to changes in
applicable law the Company is not able to provide the benefits set forth in this
subsection (4), the Company shall use its commercially reasonable efforts to
provide Executive with benefits having a substantially similar value, as
determined by the Company in its reasonable discretion, to the extent that it is
practicable to do so;


(5) continue to provide secretarial support to Executive free of charge for the
six-month period beginning on the date of termination; and


(6) pay Executive his annual incentive award, if any, to which he is entitled
under the Incentive Plan based on actual performance (disregarding any
requirement that he be employed through the end of the determination period or
on the date the payment is made), pro-rated through the date of termination,
which shall be paid at the same time bonuses are paid to active employees under
the terms of the Incentive Plan.


After payment of the termination benefits described in this Section 6(b), the
Company’s obligations under this Agreement shall cease.


(c)           Acceleration Upon a Change of Control


Upon the occurrence of a Change of Control, all of Executive’s shares subject to
any unvested stock options and all shares of restricted stock, restricted stock
units or other awards made under the Plan to Executive shall immediately vest
and become exercisable.


7.           PARACHUTE PAYMENTS AND SECTION 409A


(a)           Best After-Tax Result


If Executive becomes entitled to any payment or benefit from the Company or
otherwise pursuant to a Change of Control (the “Payments”) that would (a)
constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (b) but for this
Section, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the aggregate value of such Payments shall be equal to the
Reduced Amount.  The “Reduced Amount” shall be either (x) the Payments reduced
to the extent necessary to ensure that no portion of the Payments will be
subject to the Excise Tax, or (y) the full amount of the Payments; whichever
amount, after taking into account all applicable taxes, including, federal,
state and local employment taxes, income taxes and the Excise Tax (all computed
at the highest applicable marginal rate, after taking into account the
deductibility of state income taxes against federal income taxes to the extent
allowable), results in Executive’s receipt, on an after-tax basis, of the
greater amount.


 
-13-

--------------------------------------------------------------------------------

 
(b)           Order of Reduction of Parachute Payments


If a reduction in payments or benefits constituting “parachute payments” is
necessary so that the aggregate value of the Payments equals the Reduced Amount,
reduction shall occur in the following order: (a) reduction of cash payments;
(b) cancellation of accelerated vesting under Section 6(c); and (c) reduction of
other employee benefits provided herein.  In the event that accelerated vesting
under Section 6(c) is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the equity awards (i.e.,
acceleration of vesting for the earliest granted equity awards shall be
cancelled last).


(c)           Calculations


Unless Executive and the Company agree otherwise in writing, the determination
of the calculations required under this Section 7 will be made in writing by the
independent auditors who are primarily used by the Company immediately prior to
the Change of Control (the “Accountants”).  For purposes of making the
calculations required by this Section 7, the Accountants may make reasonable,
good faith interpretations concerning the application of Sections 280G and 4999
of the Code.  Executive and the Company agree to furnish such information and
documents as the Accountants may reasonable request in order to make a
determination under this Section 7.  The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 7.


(d)           Compliance with Section 409A


The payments and entitlements provided for under this Agreement are intended to
qualify for the short-term deferral exception to Section 409A of the Code as
described in Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
possible, and to the extent they do not so qualify, they are intended to qualify
for the involuntary separation pay plan exception to Section 409A of the Code as
described in Treasury Regulation Section 1.409A-1(b)(9)(iii) to the maximum
extent possible.  The amounts paid pursuant to this Agreement shall be paid,
consistent with Treasury Regulation Section 1.409A-1(b)(9)(iii)(B), no later
than the last day of the second taxable year of the Executive following the
taxable year of the Executive in which the “separation from service” (as defined
in Section 1.409A-1(h) of the Treasury regulations after giving effect to the
presumptions contained therein) occurs.  For these purposes each payment
described herein shall be considered a separate payment.


 
-14-

--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary in this Agreement, if any payment or
entitlement provided for in this Agreement constitutes a “deferral of
compensation” (as such term is defined in Section 409A of the Code) (e.g.,
because such payment would be in excess of the payments described in the
immediately preceding paragraph) within the meaning of Section 409A of the Code
and cannot be paid or provided in the manner provided herein without subjecting
Executive to additional tax, interest or penalties under Section 409A of the
Code as a result of the operation of Section 409A(a)(2)(B)(i) of the Code or
Treasury Regulation Section 1.409A-3(i)(2), then any such payment and/or
entitlement which would, but for the operation of this Section 7(d), be payable
during the first six months following Executive’s “separation from service”
shall be paid or provided to Executive instead in a lump sum on the first day of
the seventh month following the date of the Executive’s “separation from
service.”  For purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein).


8.           RELEASE


It shall be a condition to the payment by the Company of the severance benefits
payable to Executive under Section 5(c), 5(e), 5(f) or 6 that Executive signs a
general release of all claims in substantially the form set forth in Exhibit A
hereto and delivers such signed release to the Company within twenty-one (21)
days following the date of termination and allows the release to become
effective.  No severance benefits will be paid unless and until the release
becomes effective.


9.           SOLICITATION OF EMPLOYEES, CONSULTANTS AND OTHER PARTIES


Executive agrees that during the term of this Agreement, and for a period of two
(2) years thereafter, Executive shall not either directly or indirectly solicit,
induce or recruit any of the Company’s employees or consultants to terminate
their relationship with the Company, or attempt to solicit, induce or recruit
employees or consultants of the Company, either for Executive or for any other
person or entity.  Further, for a period of two (2) years following termination
of this Agreement, Executive shall not solicit any licensor to or customer of
the Company or licensee of the Company’s products, in each case, that are known
to Executive, with respect to any business, products or services that are
directly competitive to the products or services offered by the Company or that
are under development as of the date of such termination.


10.           POST EMPLOYMENT ACTIVITIES


If the Company retains Executive as a consultant pursuant to Section 6(b) above,
then for so long as the Company retains Executive as a consultant, Executive
will not, absent the Company’s prior written approval, directly or indirectly
engage in activities nor render services to any firm or business organization
which directly competes with the Company in any line of business engaged in (or
then imminently planned to be engaged in) by the Company, whether now existing
or hereafter established, nor shall Executive engage in such activities nor
render such services to any other person or entity engaged in or about to become
engaged in such activities to, for or on behalf of any such firm or business
organization.


 
-15-

--------------------------------------------------------------------------------

 
11.           CONFIDENTIAL INFORMATION


Executive agrees at all times during the term of this Agreement and thereafter,
to hold in strictest confidence, and not to use, except for the benefit of the
Company, or to disclose to any person, firm, corporation or other entity without
written authorization of the Board, any Confidential Information of the Company
and agrees to abide by the terms of his Confidential Information and Invention
Assignment Agreement with the Company.  Executive understands that “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, supplies, customer lists, prices and costs, markets,
software, developments, inventions, laboratory notebooks, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, licenses, finances, budgets or other business information disclosed
to Executive by the Company either directly or indirectly in writing, orally or
by drawings or observation of parts or equipment or created by Executive during
the term of this Agreement.  Executive understands that “Confidential
Information” includes, but is not limited to, information pertaining to any
aspects of the Company’s business which is either information not known by
actual or potential competitors of the Company or is proprietary information of
the Company or its customers or suppliers, whether of a technical nature or
otherwise.  Executive further understands that Confidential Information does not
include any of the foregoing items which have become publicly and widely known
and made generally available through no wrongful act of Executive or of others
who were under confidentiality obligations as to the item or items involved.


12.           ASSIGNMENT


Executive’s rights and obligations under this Agreement may not be assigned, and
any attempted assignment shall be null and void.  The Company may assign this
Agreement, but only to a successor or affiliated organization.


13.           NOTICES


All notices referred to in this Agreement shall be in writing and delivered to
the Company at its principal address, 3603 Haven Avenue, Menlo Park,
CA  94025-1010, or to Executive at his home address.


14.           ENTIRE AGREEMENT


Upon the Effective Date, the Former Employment Agreement shall terminate and be
of not further force and effect.  The terms of this Agreement are intended by
the parties to be the final expression of their agreement with respect to the
employment of Executive by the Company and may not be contradicted by evidence
of any prior or contemporaneous agreement.  The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms,
and that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative or other legal proceeding involving this Agreement.


 
-16-

--------------------------------------------------------------------------------

 
15.           AMENDMENTS AND WAIVERS


This Agreement may not be modified, amended or terminated except in writing,
signed by Executive and by a duly authorized representative of the Company other
than Executive.  No failure to exercise and no delay in exercising any right,
remedy or power hereunder shall operate as a waiver thereof.


16.           SEVERABILITY AND ENFORCEMENT


If any provision of this Agreement shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement shall remain in full force and effect.


17.           GOVERNING LAW


This Agreement shall be interpreted and construed in compliance with the laws of
the state of California, unless a superseding Federal law is applicable.


18.           WITHHOLDING


All payments made by the Company under this Agreement shall be reduced by any
tax or other amounts required to be withheld by the Company under applicable
law.


19.           ARBITRATION


The Company and Executive agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment or Executive’s compensation and
benefits, or their interpretation, will be subject to binding arbitration in San
Francisco, California before the American Arbitration Association under its
National Rules for the Resolution of Employment Disputes.  The Company and
Executive agree that the prevailing party in any arbitration will be entitled to
enforce the arbitration award in a court of competent jurisdiction.  The Company
and Executive hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury.  In the event of any litigation
of any controversy or dispute arising out of or in connection with this
Agreement, its interpretations, its performance or the like, the prevailing
party shall be awarded reasonable attorneys’ fees and/or costs.




This Executive Employment Agreement was executed as of February 15, 2012.


COMPANY:


LANDEC CORPORATION






By:           /s/ Dean Hollis
Dean Hollis
Director and Chairman of the
Compensation Committee


 
-17-

--------------------------------------------------------------------------------

 
By:           /s/ Stephen E. Halprin 
Stephen E. Halprin
Lead Independent Director




EXECUTIVE:


GARY T. STEELE






/s/ Gary T. Steele


 
-18-

--------------------------------------------------------------------------------

 
Exhibit A


Form of Release


I hereby confirm that at all times in the future I shall remain subject to the
Company’s confidential information and invention assignment agreement signed by
me.


I acknowledge that I have read and understand Section 1542 of the California
Civil Code which I am informed reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”  I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.


Except as otherwise set form in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries and all of their
officers, directors, agents, servants, employees, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys fees and costs, damages,
indemnities and obligations of every kind and nature, in law, equity or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my conduct or at any time up to and
including the date I execute this Release, including, but not limited to: all
such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of that
employment (except as stated below), including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to stock, stock options or
any other ownership interests in the Company, fringe benefits, or severance pay;
claims pursuant to any federal, state or local law or cause of action including,
but not limited to, the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the Employee
Retirement Income Security Act of 1974, as amended; the Americans with
Disabilities Act of 1990, the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing; provided, however, that nothing in this Release shall be
construed in any way to release the Company from (a) its post employment
obligations under the Executive Employment Agreement or (b) its obligation to
indemnify me pursuant to the Company’s indemnification obligation pursuant to
agreement or applicable law.


I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA.  I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled.  I further acknowledge that I
have been advised by this writing that: (A) my waiver and release do not apply
to any rights or claims that may arise on or after the date I execute this
Release; (B) I have the right to consult with an attorney prior to executing
this Release; (C) I have twenty-one (21) days to consider this Release (although
I may choose to voluntarily execute this Release earlier); (D) I have seven (7)
days following my execution of this Release to revoke the Release; and (E) this
Release shall not be effective until the date upon which the revocation period
has expired, which shall be the eighth (8th) day after I execute this Release.


 
-19-

--------------------------------------------------------------------------------

 
That if any provision of this Release is found to be unenforceable, it shall not
affect the enforceability of the remaining provisions and the court/arbitrator
shall enforce all remaining provisions to the extent permitted by law.


Gary T. Steele






_____________________________
Date: _____________, 20__




 
-20-







 
 